The Constitution provides:
"All political power is inherent in the people. Government is instituted for the protection, security and benefit of the citizens, and they have the right to alter or amend the same whenever the public good may require it; but the paramount *Page 863 
allegiance of every citizen is due to the Federal Government, and the people of this State have no power to dissolve its connection therewith." Sec. 2, Declaration of Rights.
"Either branch of the Legislature, at a regular session thereof, may propose amendments to this Constitution; and if the same be agreed to by three-fifths of all the members elected to each House, such proposed amendments shall be entered upon their respective Journals with the yeas and nays, and published in one newspaper in each county where a newspaper is published, for three months immediately preceding the next general election of Representatives, at which election the same shall be submitted to the electors of the State, for approval or rejection. If a majority of the electors voting upon the amendments, at such election shall adopt the amendments the same shall become a part of the Constitution. The proposed amendments shall be so submitted as to enable the electors to vote on each amendment separately." Sec. 1, Art. XVII.
Under the above organic provision when a proposed amendment to the State Constitution has been duly "agreed to by three-fifths of all the members elected to each House," and such proposed amendment has been "entered upon their respective Journals with the yeas and nays," the due publication and thedue submission of such proposed amendment to the Constitution to the electorate of the State for approval or rejection, should not be enjoined unless the proposed amendment in its entirety violates some identified provision of the Federal Constitution.
It is not denied that all of the contents of the proposed amendment to the State Constitution which was contained in Senate Joint Resolution No. 582 as originally prepared in the Senate, was "agreed to by three-fifths of all the members elected to each House" and "entered upon their respective *Page 864 
Journals with the yeas and nays"; but it is contended that the Journals of the House do not show that the following amendment to Senate Joint Resolution No. 582, duly agreed to by the Senate, viz.:
"In Circuits having more than one Judge, the Legislature may designate the place of residence of any such additional Judge or Judges,"
was also duly agreed to by a three-fifths vote of all the members elected to the House as required by the Constitution. All amendments made by the House to Senate Joint Resolution No. 582 as amended in the Senate and as transmitted to the House by the Senate, were receded from by the House, which left Senate Joint Resolution No. 582, including the Senate amendment thereto, just as it was duly agreed to by the Senate and as transmitted by the Senate to the House, and as entered on the House Journal on May 22, 1933. That was the proposed amendment contained in Senate Joint Resolution No. 582 which was before the House when it agreed to Senate Joint Resolution No. 582 on the last day of the legislative session June 2, 1933. The agreeing vote was taken in the House on the last day of the session, and such day's Journal had not been approved by the House; therefore asserted ambiguities appearing in that day's House Journal in reference to the proposed amendment to the Constitution which was intended to be agreed to by the members of the House in the recorded yea and nay vote shown by the Journal in connection with the proposed amendment, may not control in determining from all Journal entries on the subject, the intent of the agreeing vote of the members of the House, as to the contents of the proposed amendment. This is elucidated in the main opinion.
Under Section 2 of the Declaration of Rights and Section 1, Article XVII, of the Constitution, the electors of the State have a right to approve or reject a proposed amendment *Page 865 
to the State Constitution and the courts should not enjoin submission to the electors upon the ground that the amendment was not duly proposed, unless there is an entire failure to comply with an essential requirement of the organic section in proposing the amendment. Where such a proposed amendment fully identified by number and title, is duly, correctly and completely entered upon the Journal of the House on one day, and after all House Amendments to the proposed amendment have been duly receded from by the House, leaving before the House the same proposed amendment that had theretofore been entered upon the House Journal, and the yea and nay vote of the members of the House duly agreeing to the same proposed amendment as it was received by the House, is entered upon the Journal of the House on a subsequent day when the vote is taken in the House on the proposed amendment, which proposed amendment is fully identified on the Journal by number and title, there is not an entire failure to comply with the essential organic requirement that proposed amendment shall be entered upon the Journal with the yeas and nays.
In this case the House received from the Senate in due course "Senate Joint Resolution No. 582: A Joint Resolution proposing an amendment to Article V of the Constitution of Florida relating to the judiciary by adding thereto an additional section to be known as Section 45 providing for the reduction of the number of judicial circuits of this State and requiring the reapportionment of such circuits and the judges thereof." The joint resolution contains the same proposed amendment to the State Constitution that is now being published for submission to the electors of the State for approval or rejection.
Such proposed amendment to the Constitution of the State was correctly and completely entered upon the Journal of the House on May 22, 1933. After all the House amendments *Page 866 
to the proposal had been receded from by the House, the requisite number of the members of the House agreed to Senate Joint Resolution No. 582 on June 2, 1933, the yeas and nays being entered upon the House Journal of the latter date. The final entry being:
"So Senate Joint Resolution No. 582 was adopted, title as stated, by the constitutional three-fifths vote of all members elected to the House of Representatives for the 1933 session Florida Legislature. And the same was ordered certified to the Senate."
There was before the House no Senate Joint Resolution No. 582 except the one that had been entered in full upon the Journal of the House May 22, 1933.
The entry of the proposed amendment designated Senate Joint Resolution No. 582 on the Journal of the House on May 22, 1933, and the entry on the House Journal of the yea and nay vote duly agreeing to Senate Joint Resolution No. 582 on June 2, 1933, the day the agreeing vote was taken in the House, is not an entire failure to comply with the essential organic requirement that the proposed amendment shall be entered upon the Journal with the yeas and nays. The Journal entries are not misleading.
The asserted ambiguous entries on the House Journal on June 2, 1933, not approved by the House, do not negative an intent of the members of the House, as shown by the vote taken, to agree to the identical proposed amendment contained in Senate Joint Resolution No. 582 that was received from the Senate and entered upon the Journal of the House on May 22, 1933.
In Gray v. Childs, 115 Fla. 816, 156 So. 2d 274, the proposed amendment as published nowhere appeared upon the Journals of the Senate. Here the proposed amendment as published does appear in full on the Journals of the House as well as of the Senate. In Crawford v. Gilchrist, 64 Fla. 41, *Page 867
59 So. 2d 963, Ann. Cas. 1914 B 616, the vote in the Senate agreeing to the proposed amendment to the Constitution was duly reconsidered and the proposed amendment was not finally agreed to by the members of the Senate. In this case Senate Joint Resolution No. 582, containing the proposed amendment was agreed to by the requisite vote of the members of the House and of the Senate, and the vote was not reconsidered.
TERRELL and BUFORD, J. J., concur.